Citation Nr: 0913080	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right foot 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1968 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a decision in August 2005, the Board determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for a right foot disability.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In a memorandum decision, dated in July 2007, the Court 
vacated the Board's decision on the merits, and remanded the 
case to the Board for readjudication.  In November 2008, the 
Court withdrew the memorandum decision of July 2007 because 
the Veteran died in March 2006, and vacated the Board's 
decision of August 2005 and dismissed the appeal pursuant to 
Landicho v. Brown, 7 Vet. App. 42, 54 (1994) (When a veteran 
dies while an appeal of the denial by the Board of his claim 
for disability compensation under chapter 11 of title 38 of 
the United States Code, is pending, the appropriate remedy is 
vacate the Board decision from which the appeal was taken and 
dismiss the appeal.). 


FINDING OF FACT

As the Board's decision of August 2005 was vacated, and 
before the Board promulgated a decision on the appeal, the 
Veteran died in March 2006 while the appeal was pending. 




CONCLUSION OF LAW

Due to the death of the Veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claim 
of whether new and material evidence has been presented to 
reopen a claim of service connection for a right foot 
disability. 38U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the Court was notified that the Veteran died 
in March 2006, which was substantiated by the Social Security 
Death Index. 

As the Veteran's death comes during the pendency of his 
appeal, as a matter of law, the appeal does not survive his 
death, and the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); and Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office from which the claim originated (listed on the first 
page of this decision).  


ORDER

The appeal of the claim of whether new and material evidence 
has been presented to reopen a claim of service connection 
for a right foot disability is dismissed.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


